January 4, 2010 U.S. Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, D.C.20549 Attention:Mr. Dale Welcome Deborah S. Froling Attorney 202.857.6075 DIRECT 202.857.6395 FAX froling.deborah@arentfox.com RE:ICON Income Fund Nine, LLC Form 10-K for the fiscal year ended December 31, 2008 Form 10-Q for the fiscal quarter ended March 31, 2009 Form 10-Q for the fiscal quarter ended June 30, 2009 Form 10-Q for the fiscal quarter ended September 30, 2009 SEC File No. 000-50217 ICON Income Fund Ten, LLC Form 10-K for the fiscal year ended December 31, 2008 Form 10-Q for the fiscal quarter ended March 31, 2009 Form 10-Q for the fiscal quarter ended June 30, 2009 Form 10-Q for the fiscal quarter ended September 30, 2009 SEC File No. 000-50654 Dear Mr.
